UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 95-5629

LYLE SHARP,
Defendant-Appellant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Charleston.
John T. Copenhaver, Jr., District Judge.
(CR-94-124)

Submitted: March 21, 1996

Decided: April 4, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Andrew R. Pauley, Charleston, West Virginia, for Appellant. Rebec-
ca A. Betts, United States Attorney, Philip J. Combs, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Lyle Sharp pled guilty to maintaining a place for the distribution
of crack cocaine, 21 U.S.C. § 856(a)(1) (1988). He was sentenced to
serve a term of 37 months imprisonment. Sharp appeals the district
court's denial of his motion to withdraw his guilty plea. He also
appeals his sentence, contending that the district court clearly erred
in determining the amount of crack for which he was responsible.
United States Sentencing Commission, Guidelines Manual § 2D1.1
(Nov. 1994). We affirm.

Sharp steered customers to several crack dealers in return for which
he received crack for his own use. The arrangements were made in
Sharp's house and he would then go to a trailer behind his house and
bring one of the dealers to his house, where the sale would take place.
Sharp participated in four controlled buys. After his arrest, he admit-
ted participation in at least nine additional sales.

The denial of a motion to withdraw a guilty plea is reviewed for
abuse of discretion. United States v. Sparks, 67 F.3d 1145, 1151 (4th
Cir. 1995). The factors to be considered by the district court in decid-
ing whether the defendant has shown a fair and just reason for with-
drawing his plea are:

          (1) whether he has offered credible evidence that his plea
          was not knowing or voluntary; (2) whether he has credibly
          asserted his legal innocence; (3) whether there has been a
          delay between the plea and the withdrawal motion; (4)
          whether he has had the close assistance of competent coun-
          sel; (5) whether the government will be prejudiced by with-
          drawal; (6) whether withdrawal will inconvenience the court
          and waste judicial resources.

United States v. Moore, 931 F.2d 245, 248 (4th Cir.), cert. denied,
502 U.S. 857 (1991).

Sharp entered his guilty plea in January 1995. On the day he was
scheduled to be sentenced in March 1995, Sharp attempted to with-

                    2
draw his guilty plea. His attorney withdrew, new counsel was
appointed, and Sharp's new counsel filed a written memorandum in
support of plea withdrawal alleging that the first attorney had been
ineffective in telling him that he would have to plead guilty before he
could provide substantial assistance to reduce his sentence, in failing
to inform him about supervised release, and in failing to inform him
that his relevant conduct might include amounts of crack in addition
to the controlled buys. He asserted that only casual drug use had
occurred at his home and that he had not maintained a dwelling for
the distribution of drugs. He claimed that he had informed his attor-
ney that he wished to withdraw his plea soon after entering it.

After a hearing on Sharp's motion, the district court found that
Sharp was informed during the Fed. R. Crim. P. 11 hearing that he
would be subject to supervised release and that the concept of rele-
vant conduct was explained him at the same time. The court found
that Sharp had been competently represented and noted that he had
expressed no dissatisfaction with his attorney or desire to withdraw
his plea at a bond hearing ten days after his Rule 11 hearing or at any
time until the day originally scheduled for sentencing. Sharp had
described his conduct in detail when he entered his plea and his later
assertion of legal innocence was not credible. Our review of the
record below bears out the district court's findings. Consequently, the
district court did not abuse its discretion in denying Sharp's motion
to withdraw his plea.

Sharp also contests as mere speculation the district court's determi-
nation that he was responsible for more than 2 grams of crack. Sharp
conceded at sentencing that he was responsible for .94 grams of
crack, the amount involved in the four controlled buys. Under USSG
§ 2D1.1, comment. (n.12), the court may estimate, if necessary, the
amount of drugs which are part of the defendant's relevant conduct,
taking into consideration similar known transactions. The district
court estimated the amount involved in the nine additional transac-
tions which Sharp had previously admitted by using the average
weight of the four known transactions. The court thus arrived at a
total of 2.38 grams, an amount lower than that recommended by
either the probation officer or the government. The amount deter-
mined by the district court was not clearly erroneous.

                    3
Accordingly, we affirm the conviction and the sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    4